DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 12, 14, 20, 21, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Droz US 20180180739 A1.

Regarding Claims 1 and 30, Droz teaches a lidar system (Fig. 2), and a method for practicing the system (Abstract), comprising: 
a light source (210) configured to emit (i) local-oscillator light (first portion 214 of emitted laser light may be modulated by modulator 220 to provide a local oscillator signal 222, [0060]) and (ii) pulses of light (some of second portion 216 of emitted laser light, [0021, 34, 50-53]), wherein each emitted pulse of light is coherent with a corresponding portion of the local-oscillator light ([0021, 23]); 
a receiver (224 and 230 combined) configured to detect the local-oscillator light and a received pulse of light ([0060]), the received pulse of light comprising light from one of the emitted pulses of light that is scattered by a target located a distance from the lidar system ([0023, 84]), wherein the local-oscillator light and the received pulse of light are coherently mixed together at the receiver ([0023]); and 
a processor configured to determine the distance to the target based at least in part on a time-of-arrival for the received pulse of light ([0074-76]).

Regarding Claim 2, Droz teaches the lidar system of Claim 1, wherein the receiver comprises a detector array comprising a two-dimensional arrangement of a plurality of detectors ([0043]), wherein one or more of the detectors are configured to produce one or more respective photocurrent signals corresponding to the coherent mixing of the local-oscillator light and the received pulse of light.

Regarding Claim 3, Droz teaches the lidar system of Claim 1, wherein the receiver comprises a detector array comprising a two-dimensional arrangement of a plurality of detectors ([0043]).

Regarding Claim 11, Droz teaches the lidar system of Claim 1, wherein the receiver comprises: 
one or more detectors configured to produce one or more respective photocurrent signals corresponding to the coherent mixing of the local-oscillator light and the received pulse of light ([0059, 61, 75]); and 
a pulse-detection circuit configured to determine (130/140 in Fig. 1 or 230/240 in Fig. 2), based at least in part on the one or more photocurrent signals, the time-of-arrival for the received pulse of light ([0048, 74]).

Regarding Claim 12, Droz teaches the lidar system of Claim 11, wherein the receiver further comprises one or more electronic amplifiers configured to amplify one or more of the photocurrent signals to produce one or more voltage signals corresponding to the photocurrent signals ([0022-24, 47, 48]).

Regarding Claim 14, Droz teaches the lidar system of Claim 12, wherein the pulse-detection circuit comprises one or more analog-to-digital converters configured to produce one or more digital representations of one or more of the voltage signals ([0023]).

Regarding Claim 15, Droz teaches the lidar system of Claim 1, wherein the light source comprises: 
a seed laser configured to produce seed light and the local-oscillator light ([0021, 26]); and 
a pulsed optical amplifier (master optical power amplifier (MOPA)) configured to amplify temporal portions of the seed light to produce the emitted pulses of light, wherein each amplified temporal portion of the seed light corresponds to one of the emitted pulses of light (pulse train may include temporally interleaved ranging pulses and Doppler pulses, [0021, 34, 69]).

Regarding Claim 20, Droz teaches the lidar system of Claim 15, wherein the seed laser comprises a laser diode configured to produce the seed light and the local-oscillator light ([0021, 26]).

Regarding Claim 21, Droz teaches the lidar system of Claim 15, wherein a wavelength of the seed light is approximately equal to a wavelength of the local-oscillator light ([0021, 26]).

Regarding Claim 27, Droz teaches the lidar system of Claim 1, wherein the emitted pulses of light have a wavelength from 1500 nanometers to 1510 nanometers (wavelengths emitted in range 0.7-2.0 microns, [0032])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Droz US 20180180739 A1 in view of Wang US 20200028000 A1.

Regarding Claim 4, Droz teaches the lidar system of Claim 3, 
Droz does not explicitly teach each detector of the detector array comprises a germanium-silicon (GeSi) detector or a germanium-silicon-tin (GeSiSn) detector.
	Wang teaches GeSi photodetectors ([0372]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droz to use the GeSi detectors of Wang. This would facilitate the detection of light in the infrared (Wang: [0372]), and would be a known substitution of Droz’s detector to detect emitted light of near 1550 nm.

Regarding Claim 5, Droz teaches the lidar system of Claim 3, 
Droz does not explicitly teach the detectors of the detector array comprise: a plurality of germanium-silicon (GeSi) or germanium-silicon-tin (GeSiSn) detectors configured to detect light at one or more wavelengths between 900 nanometers and 1700 nanometers; and a plurality of silicon detectors configured to detect visible light.
Wang teaches multiple arrays on a single chip (which could be considered a single larger array) including GeSi detectors to detect light at infrared wavelengths (e.g. 1550 nm, [0372]) and Silicon detectors to detect visible light (visible and near infrared range, [0155]; 700-1100 nm includes the edge of the visible rang, [0372]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droz to use the GeSi and Si detectors similar to Wang. This would facilitate the detection of light in the infrared and visible spectrum (Wang: [0372], and would be needed to detect emitted light of 1550 nm in Droz: [0032]; and detect ambient or light from additional sources to gain more information about the field of view)

Regarding Claim 6, Droz teaches the lidar system of Claim 5, wherein: the detectors are configured to detect the local-oscillator light and the received pulse of light (Abstract); 
Droz does not explicitly teach the GeSi or GeSiSn detectors; and the silicon detectors are configured to detect visible light emitted, scattered, or reflected by objects located within a field of view of the detector array.
Wang teaches GeSi detectors and Silicon detectors ([0155, 0372]).
Additionally, including Wang’s Silicon detectors in Droz’s detector array would inherently detect visible light emitted, scattered, or reflected by objects located within a field of view of the detector array.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droz to use the GeSi and Si detectors similar to Wang. This would facilitate the detection of light in the infrared and visible spectrum (Wang: [0372], and would be needed to detect emitted light of 1550 nm in Droz: [0032]; and detect ambient or light from additional sources to gain more complete information about the field of view)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Droz US 20180180739 A1 in view of Wang US 20200028000 A1 and further in view of Doerr US 20190310071 A1.

Regarding Claim 7, Droz teaches the lidar system of Claim 3, 
Droz does not explicitly teach the detector array further comprises a pattern of regions, each region configured to impart a relative phase shift of zero degrees or 90 degrees to the local-oscillator light and the received pulse of light.
Doerr teaches alternating phase shifts of signal and local oscillator light caused by differing thicknesses of mirrors 308a and 308b, leading to a relative phase shift between local oscillator and signal of 90 degrees ([0029-31])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droz to have the detector array comprise regions of relative phase shift of zero or 90 degrees to the local-oscillator light and the received pulse of light similar to Doerr. This will help recover the full phase of the signal (Doerr: [0029]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Droz US 20180180739 A1 in view of Wang US 20200028000 A1 and further in view of Laifenfeld US 10962628 B1.

Regarding Claim 8, Droz teaches the lidar system of Claim 3, wherein: 
Droz does not explicitly teach the lidar system further comprises a scanner configured to scan the emitted pulses of light across a field of regard of the lidar system; and input light comprising the received pulse of light bypasses the scanner so that the detector array has a static field of view corresponding to the field of regard of the lidar system.
Laifenfeld teaches a scanning mirror (208) for scanning emitted light (21) and the input light bypassing the scanner to reach detectors (206) (Col. 7, lns. 1-60)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droz to include a scanner to scan emitted pulses across a field of regard and have the input light bypass the scanner to that the detector array has a static field of view similar to Laifenfeld. This would allow the entire field of regard to be illuminated while not requiring receive optics to follow the emitted light.

Regarding Claim 9, Droz as modified above teaches the lidar system of Claim 8, wherein the input light is focused onto the detector array so that, at any particular instant of time, the input light illuminates a portion of the detectors of the detector array (optical elements 224 may focus light towards photodetectors 230, [0058-60]). 

Regarding Claim 10, Droz teaches the lidar system of Claim 8, 
Droz does not explicitly teach wherein the input light is configured to scan across the detector array as the emitted pulses of light are scanned across the field of regard.
Laifenfeld teaches the input light is configured to scan across an array of detectors as the emitted pulses of light are scanned across the field of regard (Figs. 2, 5A, Col. 12 lns. 12-21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droz to scan the input light across the array of detectors as the emitted light is scanned across the field of regard similar to Laifenfeld. This would allow regions of the detector array to correspond to regions of the field of regard.

Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Droz US 20180180739 A1 in view of LaChapelle US 20180284277 A1.

Regarding Claim 13, Droz teaches the lidar system of Claim 12, 
Droz does not explicitly teach but LaChapelle teaches wherein the pulse-detection circuit comprises one or more comparators coupled to one or more respective time-to-digital converters (TDCs), wherein: each comparator is configured to provide an electrical-edge signal to a corresponding TDC when one of the voltage signals rises above or falls below a particular threshold voltage; and the corresponding TDC is configured to produce a time value corresponding to a time when the electrical-edge signal was received, wherein the time-of-arrival for the received pulse of light is determined based at least in part on one or more time values produced by one or more TDCs ([0123, 126, 127])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droz to include comparators and time-to-digital converters to detect electrical-edge signals corresponding to arrival of pulses and use this time to calculate the time-of-arrival similar to LaChapelle. This is well known and routine in the art and would yield the predictable result of allowing Droz to accurately measure the times needed to calculate distance (Droz: [0074-76]).

Regarding Claim 29, Droz teaches the lidar system of Claim 1, wherein: the time-of-arrival for the received pulse of light corresponds to a round-trip time (AT) for the one of the emitted pulses of light to travel to the target and back to the lidar system ([0074]; and 
Droz does not explicitly teach but LaChapelle teaches the distance (D) to the target is determined from an expression                         
                            D
                            =
                            c
                            Δ
                            T
                            /
                            2
                        
                    , wherein c is a speed of light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droz calculate the distance to the target similar to LaChapelle. This is well known and routine in the art and would yield the predictable result of determining the distance to a target.

Claim 16-19 is rejected under 35 U.S.C. 103 as being unpatentable over Droz US 20180180739 A1 in view of Feng US 20190346568 A1.

Regarding Claim 16, Droz teaches the lidar system of Claim 15, further comprising 
Droz does not explicitly teach a photonic integrated circuit (PIC) comprising one or more optical waveguides, wherein: the seed laser, the pulsed optical amplifier, and one or more detectors of the receiver are attached to, connected to, or integrated with the PIC; and 
the optical waveguides are configured to direct the seed light to the pulsed optical amplifier and direct the local-oscillator light to the receiver.
	Feng teaches a PIC (Figs. 1, [0015-18]) comprising one or more optical waveguides (e.g. 16, 30, 27, 57, [0021-25]), wherein: the light source and amplifier ([0018-20]), and one or more detectors of the receiver (40, 42, [0027, 28]) are attached to, connected to, or integrated with the PIC; and the optical waveguides are configured to direct the seed light to the pulsed optical amplifier ([0018-20]) and direct the reference light to the receiver ([0027, 28])
	Additionally, Droz teaches laser light source 110 may be optically coupled to modulator 120 by a waveguide and/or beam splitter [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droz to include a PIC comprising one or more optical waveguides, with the seed laser, the pulsed optical amplifier, and one or more detectors of the receiver are attached to, connected to, or integrated with the PIC; and the optical waveguides are configured to direct the seed light to the pulsed optical amplifier and direct the local-oscillator light to the receiver. This would decrease the size of the lidar system and ease installation.

Regarding Claim 17, Droz teaches the lidar system of Claim 16, 
Droz does not explicitly teach but Feng teaches wherein the PIC further comprises one or more optical splitters, optical combiners, or optical modulators configured to split, combine, or modulate the seed light, the local-oscillator light, the emitted pulses of light, or the received pulse of light (light combing component 28 also splits signal, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droz to include a PIC comprising one or more optical splitters, optical combiners, or optical modulators configured to split, combine, or modulate the seed light, the local-oscillator light, the emitted pulses of light, or the received pulse of light. This would facilitate connections between components of the system while minimizing additional non-PIC components needed.

Regarding Claim 18, Droz teaches the lidar system of Claim 16, 
Droz does not explicitly teach but Feng teaches an output lens attached to, connected to, or integrated with the PIC, wherein the output lens is configured to collimate the emitted pulses of light to produce an output beam that is scanned across a field of regard of the lidar system (collimating device 92, Figs. 3-5, [0063-66]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droz to include a PIC comprising an output lens attached to, connected to, or integrated with the PIC, wherein the output lens is configured to collimate the emitted pulses of light to produce an output beam that is scanned across a field of regard of the lidar system. This would help increase the portion of LIDAR input signal that is received by the waveguide (Feng: [0063])

Regarding Claim 19, Droz teaches the lidar system of Claim 16, 
Droz does not explicitly teach but Feng teaches an input lens attached to, connected to, or integrated with the PIC, wherein the input lens is configured to focus the received pulse of light into one of the optical waveguides of the PIC (collimating device 92 acts as input and output lens, Figs. 3-5, [0063-66]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droz to include a PIC comprising an input lens attached to, connected to, or integrated with the PIC, wherein the input lens is configured to focus the received pulse of light into one of the optical waveguides of the PIC. This would help increase the portion of LIDAR input signal that is received by the waveguide (Feng: [0063])

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Droz US 20180180739 A1 in view of Kawahara US 20190288479 A1.

Regarding Claim 22, Droz teaches the lidar system of Claim 15, wherein the pulsed optical amplifier comprises a semiconductor optical amplifier (SOA), wherein during each period of time between two successive temporal portions of the seed light, the SOA is configured to optically absorb most of the seed light propagating in the SOA.
Kawahara teaches when SOA is in OFF state, laser light is absorbed and blocked by the SOA and is not output to the outside, and the SOA is in the ON state for a predetermined repetition period and with a certain pulse width and is OFF in other periods  ([0124, 134]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droz to use a SOA wherein during each period of time between two successive temporal portions of the seed light, the SOA is configured to optically absorb most of the seed light propagating in the SOA. This would improve the ON/OFF extinction ratio of laser light output from the seed light source (Kawahara: [0134]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Droz US 20180180739 A1 in view of Parameswaran US 10732265 B1 and Arimoto US 20060104324 A1.

Regarding Claim 23, Droz teaches the lidar system of Claim 15, 
Droz does not explicitly teach wherein the pulsed optical amplifier comprises a semiconductor optical amplifier (SOA) and the light source further comprises an electronic driver, wherein: the SOA comprises an anode and a cathode configured to transmit pulses of current from the electronic driver to or from the SOA; and the electronic driver is further configured to electrically couple the anode to the cathode during each period of time between two successive pulses of current so that an optical absorption of the SOA is increased during the period of time.
	Tanaka teaches a SOA driving circuit, and anode and cathodes (Fig. 32, [0074, 77, 93])
	Arimoto teaches shorting channels not operated to absorb light from the SOA ([0041])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droz to use a driving circuit for a SOA and include an anode and cathode for driving the SOA and allow these to be shorted to absorb light between pulses of emitted light similar to Tanaka and Arimoto. This would provide the necessary connections to drive the SOA and improve absorption of light while not emitting pulses.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Droz US 20180180739 A1 in view of Daladurantaye US 20100128744 A1.

Regarding Claim 24, Droz teaches the lidar system of Claim 15, 
Droz does not explicitly teach but Daladurantaye teaches wherein the seed light or the local-oscillator light comprises continuous-wave (CW) light ([0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droz to use continuous-wave light similar to Daladurantaye. This would provide a continuous source for amplitude modification to produce pulses (Daladurantaye: [0080])

Regarding Claim 25, Droz teaches the lidar system of Claim 15, wherein: 
the pulsed optical amplifier comprises a semiconductor optical amplifier (SOA) (MOPA, [0034]); and 
Droz does not explicitly teach the light source further comprises an electronic driver configured to supply pulses of current to the SOA, wherein each pulse of current causes the SOA to (i) amplify one of the temporal portions of the seed light and (ii) impart a spectral signature to the temporal portion of the seed light to produce an emitted pulse of light that includes the spectral signature, wherein the spectral signature of the emitted pulse of light corresponds to one or more frequency components of the emitted pulse of light.
Daladurantaye teaches a system comprising a light source (Fig. 7) having a seed light (32); wherein the light source comprises an electronic driver (30) configured to supply pulses of electrical current to produce a seed light and a local-oscillator light ([0079]); wherein the light source further comprises a pulsed optical amplifier (52 in Fig. 8A); wherein each pulse of current results in the pulsed optical amplifier (i) amplifying one of the temporal portions of the seed light and (ii) imparting (via spectrum tailoring module 42) one of the spectral signatures to the amplified temporal portion of the seed light to produce an emitted pulse of light that includes the spectral signature ([0060-62, 80]), wherein the spectral signature of the emitted pulse of light corresponds to one or more frequency components of the emitted pulse of light ([0065-71, 83-85]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droz to use Daladurantaye’s electronic driver, pulsed optical amplifier, and spectral signature. This would allow the system to tailor the spectral profile of the optical pulses and provide high power pulses suitable for material processing applications or the like (Daladurantaye: Abstract, [0019, 88]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Droz US 20180180739 A1 in view of Daladurantaye US 20100128744 A1 and further in view of Vogler US 20150230978 A1.

Regarding Claim 26, Droz teaches the lidar system of Claim 1, wherein the emitted pulses of light have optical characteristics comprising: 
a wavelength between 900 nanometers and 1700 nanometers (1550 nm); and 
a pulse duration between 0.1 ns and 20 ns (2-4 ns, [0021])
Droz does not explicitly teach a pulse energy between 0.01 pJ and 100 pJ; and a pulse repetition frequency between 80 kHz and 10 MHz
Daladurantaye teaches pulse repetition frequency of 100 kHz 
Vogler teaches output pulse energy in the range 1-100 pJ
(high PRR with low duty cycle allows phase modulators to be “off” for a high percentage of the time (Daladurantaye: [0074])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droz to use Daladurantaye’s pulse repetition frequency and Vogler’s pulse energy. Using different energies and pulse repetition frequencies is well known and routine in the art and would yield predictable performance in a LIDAR system.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Droz US 20180180739 A1 in view of Laifenfeld US 10962628 B1.

Regarding Claim 28, Droz teaches the lidar system of Claim 1, further comprising a scanner configured to scan the emitted pulses of light across a field of regard of the lidar system.
Laifenfeld teaches a scanning mirror (208) for scanning emitted light (21) (Col. 7, lns. 1-60)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droz to include a scanner to scan emitted pulses across a field of regard similar to Laifenfeld. This is well known and routine in the art and would yield the predictable result of being able to controllably illuminate the field of regard.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645